COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-392-CV





JIM SHAW	APPELLANT



V.



THE STATE OF TEXAS	APPELLEE

------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jim Shaw attempts to appeal from the trial court’s judgment signed June 20, 2008.  Appellant timely filed a motion for new trial, which extended the appellate deadline; his notice of appeal was therefore due September 18, 2008.
(footnote: 2)  But he did not file a notice of appeal until October 3, 2008.

On October 7, 2008, we notified Appellant that his appeal was subject to dismissal for want of jurisdiction unless, by October 17, 2008, he filed a response showing a reasonable explanation for the late filing of the notice of appeal.
(footnote: 3)  No response has been filed.  Accordingly, we dismiss this appeal for want of jurisdiction.
(footnote: 4)
									PER CURIAM

PANEL:  DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:
  November 20, 2008

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:See
 Tex. R. App. P. 26.1(a)(1) (providing that notice of appeal must be filed within ninety days after the judgment is signed if a motion for new trial is filed).


3:See
 Tex. R. App. P. 10.5(b), 26.3; 
Verburgt v. Dorner
, 959 S.W.2d 615, 617 (Tex. 1997).


4:See
 Tex. R. App. P. 42.3(a), 43.2(f).